  Case 20-11039-KHK         Doc 14     Filed 04/30/20 Entered 04/30/20 14:24:58           Desc Main
                                      Document      Page 1 of 2

                                                                                           BWW#: VA-347687
                           UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

                                                            Case No.: 20-11039-KHK
IN RE:
JOSE RAUL LAZO                                              Chapter: 13

     Debtor
__________________________________________________________________________________
         NOTICE OF APPEARANCE AND REQUEST FOR NOTICES PURSUANT TO
                           BANKRUPTCY RULE 2002
TO THE CLERK OF THE COURT AND TO ALL PARTIES:

        PLEASE TAKE NOTICE that, pursuant to Fed. R. Bankr. P. 2002, Lauren S. Hunt and the law
offices of BWW Law Group, LLC hereby enter their appearance on behalf of Freedom Mortgage
Corporation ("Creditor"), in the above-captioned case and request that notices of all papers, including,
but not limited to, orders, reports, pleadings, motions, applications, or petitions, requests, disclosure
statements, answering and reply papers and notices of hearings or other proceedings, whether
transmitted by mail, delivery, telephone, telegraph, telex or otherwise relating to any issue which may
be raised in the above-captioned case be provided to:

                                            Lauren S. Hunt
                                       BWW Law Group, LLC
                                         8100 Three Chopt Rd.
                                               Suite 240
                                         Richmond, VA 23229
                                        (804) 282-0463 (phone)
                                      (804) 282-0541 (facsimile)
                                      bankruptcy@bww-law.com


                                                    Respectfully Submitted,
                                                    BWW Law Group, LLC


Dated: April 30, 2020                               /s/ Lauren S. Hunt
                                                   __________________________
                                                   Lauren S. Hunt, VSB# 92916
                                                   Attorney
                                                   BWW Law Group, LLC
                                                   8100 Three Chopt Rd.
                                                   Suite 240
                                                   Richmond, VA 23229
                                                   (804) 282-0463 (phone)
                                                   (804) 282-0541 (facsimile)
                                                   bankruptcy@bww-law.com
                                                   Attorney for Creditor
  Case 20-11039-KHK        Doc 14     Filed 04/30/20 Entered 04/30/20 14:24:58           Desc Main
                                     Document      Page 2 of 2


                                   CERTIFICATE OF SERVICE
       I certify that on this 30th day of April, 2020, the following person(s) were or will be served a
copy of the foregoing NOTICE OF APPEARANCE via the CM/ECF system or by first class mail,
postage prepaid:

Thomas P. Gorman, Trustee
300 N.Washington St Ste 400
Alexandria, VA 22314

Nathan A. Fisher, Attorney
3977 Chain Bridge Road, #2
Fairfax, VA 22030

Jose Raul Lazo
7450 Barbados Lane
Manassas, VA 20109

                                                  /s/ Lauren S. Hunt
                                                  __________________________
                                                  Lauren S. Hunt, VSB# 92916
                                                  Attorney
                                                  BWW Law Group, LLC
                                                  8100 Three Chopt Rd.
                                                  Suite 240
                                                  Richmond, VA 23229
                                                  (804) 282-0463 (phone)
                                                  (804) 282-0541 (facsimile)
                                                  bankruptcy@bww-law.com
                                                  Attorney for Creditor
